        Case 19-15269-elf            Doc 46 Filed 11/29/19 Entered 11/30/19 00:51:04                               Desc Imaged
                                           Certificate of Notice Page 1 of 2
                                              United States Bankruptcy Court
                                            Eastern District of Pennsylvania
In re:                                                                                                     Case No. 19-15269-elf
Out of Site Infrastructure, Inc.                                                                           Chapter 7
Out of Site Infrastructure, Inc.
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0313-2                  User: Stacey                       Page 1 of 1                          Date Rcvd: Nov 27, 2019
                                      Form ID: 195                       Total Noticed: 5


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 29, 2019.
db             +Out of Site Infrastructure, Inc.,    600 Crum Creek Road,    Media, PA 19063-1646
db             +Out of Site Infrastructure, Inc.,    Mailing Address,    105 Jessup Road # 100,
                 Thorofare, NJ 08086-2182
cr             +Berkshire Bank,    c/o Saldutti Law Group,   Rebecca K. McDowell, Esquire,    1735 Market Street,
                 Suite 3750,    Philadelphia, PA 19103-7532
cr             +Elliott Greenleaf, P.C.,    Elliott Greenleaf,   925 Harvest Drive,    Suite 300,
                 Blue Bell, PA 19422-1956
cr             +Parke Bank,   601 Delsea Drive,    Sewell, NJ 08080-2833

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 29, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 27, 2019 at the address(es) listed below:
              CHRISTIAN A. DICICCO    on behalf of Debtor   Out of Site Infrastructure, Inc.
               cdicicco@myphillybankruptcylawyer.com, christianadicicco@gmail.com;r57075@notify.bestcase.com
              FREDRIC L. SHENKMAN    on behalf of Creditor   Parke Bank fshenkman@cooperlevenson.com
              GARY F. SEITZ   gseitz@gsbblaw.com, gfs@trustesolutions.net;Jblackford@gsbblaw.com
              JOHN C. KILGANNON    on behalf of Creditor   Delaware Valley Regional Economic Development Fund
               jck@stevenslee.com, pam@stevenslee.com
              REBECCA K. MCDOWELL    on behalf of Creditor   Berkshire Bank rmcdowell@slgcollect.com,
               pwirth@slgcollect.com
              ROGER J. HARRINGTON, Jr.    on behalf of Creditor   Elliott Greenleaf, P.C.
               rjh@elliottgreenleaf.com, kac@elliottgreenleaf.com
              SCOTT AARON LEVIN    on behalf of Creditor   Bankers Insurance Company slevin@mdmc-law.com,
               mmorano@mdmc-law.com
              United States Trustee    USTPRegion03.PH.ECF@usdoj.gov
              WILLIAM J. PERRONE    on behalf of    F & M Equipment, Ltd. et al wjperrone@verizon.net
                                                                                             TOTAL: 9
   Case 19-15269-elf            Doc 46 Filed 11/29/19 Entered 11/30/19 00:51:04                     Desc Imaged
                                      Certificate of Notice Page 2 of 2
                                      UNITED STATES BANKRUPTCY COURT
                                     EASTERN DISTRICT OF PENNSYLVANIA



In re:                                                           : Chapter 7


Out of Site Infrastructure, Inc.                                 : Case No. 19−15269−elf
                 Debtor(s)


                                                    ORDER
                                 _____________________________________________

         AND NOW, this day , November 27, 2019 , it appearing that the trustee in the above

entitled matter has filed his report and that the trustee has performed all other duties required

in the administration of the debtor(s) estate, it is



         ORDERED that the trustee be discharged and relieved of any trust; and this case be, and
the same hereby is, closed.



                                                                 By The Court

                                                                 Eric L. Frank
                                                                 Judge , United States Bankruptcy Court




                                                                                                                  45
                                                                                                            Form 195
